Braley, J.
The St. of 1910, c. 629, having been approved June 15, 1910, did not take effect until thirty days thereafter. R. L. c. 8, § 1. But, the requirement that appointments under it must be made within ten days from July 1 of each year being directory, the action of the mayor on July 26, 1910, appointing Leahy as a constable to kill or cause to be killed unlicensed dogs was valid. If the statute were mandatory, as the defendant contends, no appointments for the current year would have been possible, and this result plainly was not intended by the Legislature. Whitney v. Whitney, 14 Mass. 88, 92, 93.
The defendant is required by the express provisions of the statute to reimburse the plaintiff for the amount paid Leahy during the period of eighteen days which he actually spent, but the compensation allowed cannot exceed the rate of daily wages received while in the performance of his ordinary duties as a police officer of the city. O’Neill v. County of Worcester, 210 Mass. 374. By reason of his rank as a regular officer he was entitled to the rate approved by the proper municipal officials, and the trial court properly charged the defendant with repayment of the disbursement.

Judgment affirmed.